IN THE SUPREME COURT OF THE STATE OF MONTANA                                  05/01/2020
                  Supreme Court No. DA 19-0349

STATE OF MONTANA,
                                                                                Case Number: DA 19-0349




           Plaintiff and Appellee,

     v.

ALEXANDER ORION NUGENT,

           Defendant and Appellant.


                                     ORDER


     Pursuant to Mont. R. App. P. 16, the Appellant’s motion to dismiss his

appeal is GRANTED.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                            May 1 2020